UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


  United States of America,
                                                                                                  21
                  -v-
                                                                     _-CR-     .A. (AJN)
  Motty Drizin,
                                                                          ORDER
                         Defendant.



ALISON J. NATHAN, District Judge:
        This matter has been assigned to me for all purposes. A presentment, initial pre-trial
conference, and arraignment is hereby scheduled for Wednesday, January 15, 2020, at 3:30 p.m.
in Courtroom 906 of the United States District Court for the Southern District of New York,
Thurgood Marshall U.S. Courthouse at 40 Foley Square, New York, New York.
        The parties should be prepared for the Court to set a motions schedule and a trial date at
the conference and, therefore, counsel should meet and confer ahead of the initial pretrial
conference as needed to discuss scheduling.
        Finally, prior to the initial pretrial conference, the parties should familiarize themselves
with the undersigned's Individual Practices in Criminal Cases, available at
http://www.nysd.uscourts.gov/judge/Nathan. Per Rule 2.B. of the undersigned's Individual
Practices in Criminal Cases, communications with the Court shall be submitted by letter filed on
ECF unless there is a request to seal the communication, in which case it shall be submitted by
email as described in Rule 2.B.




                  n,
       SO ORDERED.

 Dated: January      2020
        New York, New York


                                                            United States District Judge
